- EDGAR Database Company Contact Dave Faulkner Cimetrix, Incorporated Phone: (801) 256-6500 Fax: (801) 256-6510 dave.faulkner@cimetrix.com Cimetrix Announces First Quarter 2009 Financial Results Revenues increase 5% from prior sequential quarter SALT LAKE CITY, UT  May 15, 2009  Cimetrix, Incorporated (OTCBB: CMXX) (www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, and electronics industries, today reported financial results for its first quarter ended March 31, 2009. Compared to the fourth quarter of 2008, Company revenues increased 5%. Software revenues decreased 6% from $458,000 to $430,000, while professional services revenues increased 20%. Total revenue for the first quarter declined 39% year-over-year from $1,355,000 in the first quarter of 2008 to $823,000 in the first quarter of 2009. Software revenue decreased over 56% from $989,000 in the same period last year to $430,000. The year-over-year professional services revenue increased 7% from $366,000 to $393,000. The Company reported a net loss of $324,000, or ($0.01) per basic and diluted share, in the first quarter, compared to a net loss of $379,000, or ($0.01) per basic and diluted share in the same period last year. The market for semiconductor 300mm capital equipment, our largest source of revenue for the past several years, virtually came to a stop in the first quarter of 2009. Customer shipments of 300mm equipment decreased more than 95% year-over-year. Fortunately, our efforts to promote the use of SEMI Standards in other markets, particularly the solar-photovoltaic market , as well as our commitment to serving customers in Europe and Japan, have both contributed to an increase in Company revenue quarter-over-quarter. said Bob Reback , Cimetrixs president and chief executive officer. Further, Mr. Reback added, We have taken appropriate steps to seek break-even cash flow despite the reduced revenue rate of the last two quarters. Despite the challenging business environment, we have retained all of our key employees and are vigorously pursuing new business opportunities. Mr. Reback concluded, Although there is a long way to go before 300mm shipments return to any type of reasonably sustainable levels for many of our customers, we are hopeful that easing economic conditions will result in an upward trend from recent levels. Once the semiconductor capital equipment market recovers, we expect to be well positioned for generating strong profits during the next up cycle. Highlights Successful execution of professional services project to deliver SECS/GEM capabilities on new equipment for a large solar-photovoltaic manufacturing facility Two design wins for Cimetrix software products, one in surface mount and the second in semiconductor assembly and packaging 1 About Cimetrix Incorporated Cimetrix designs, develops, markets, and supports factory automation and equipment control software for the global semiconductor, photovoltaic, and electronics industries. A leading participant in SEMI standards development, Cimetrixs connectivity software allows for quick implementation of the SECS/GEM , GEM300 and EDA standards. The Companys products can be found on virtually every tool type in nearly every semiconductor 300mm factory worldwide. The added-value of Cimetrixs passionate support and professional services creates the industrys only complete software solution. Key products include: § CIMControlFramework  § CIMConnect  § CIM300  § CIMPortal  Cimetrix is an active member of Semiconductor Equipment and Materials International (SEMI), including the SEMI PV Group, and participates in various International SEMATECH Manufacturing Initiative (ISMI) programs. For more information, please visit www.cimetrix.com . Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Statements about the Companys prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to recovery of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip manufacturers, market acceptance of the Companys products, the timing and degree of adoption of Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Companys products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission. Many of these factors are beyond the control of the Company. Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # 2 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Balance Sheets March 31, 2009 December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 25,000 $ 15,000 Restricted Cash - 121,000 Accounts receivable, net 450,000 407,000 Inventories - 2,000 Prepaid expenses and other current assets 36,000 25,000 Total current assets 511,000 570,000 Property and equipment, net 36,000 57,000 Intangible assets, net 42,000 56,000 Goodwill 64,000 64,000 Other assets 20,000 29,000 $ 673,000 $ 776,000 LIABILITIES AND STOCKHOLDERS DEFICIT Current liabilities: Accounts payable $ 214,000 $ 184,000 Accrued expenses 349,000 321,000 Deferred revenue 412,000 460,000 Current portion of notes payable and capital lease obligations 422,000 503,000 Total current liabilities 1,397,000 1,468,000 Long-term liabilities: Notes payable  related parties, net 299,000 188,000 Long-term portion of notes payable and capital lease obligations 455,000 335,000 Total long-term liabilities 754,000 523,000 Total liabilities 2,151,000 1,991,000 Commitments and contingencies Stockholders deficit: Common stock; $.0001 par value, 100,000,000 shares authorized, 33,668,057,224 and 33,568,057 shares issued, respectively 3,000 3,000 Additional paid-in capital 32,730,000 32,669,000 Treasury stock, 25,000 shares at cost (49,000 ) (49,000 ) Accumulated deficit (34,162,000 ) (33,838,000 ) Total stockholders deficit (1,478,000 ) (1,215,000 ) $ 673,000 $ 776,000 See accompanying notes to consolidated condensed financial statements 3 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended March 31 Revenues: New software licenses $ 196,000 $ 691,000 Software license updates and product support 234,000 298,000 Total software revenues 430,000 989,000 Professional services 393,000 366,000 Total revenues 823,000 1,355,000 Operating costs and expenses: Cost of revenues 370,000 620,000 Sales and marketing 244,000 314,000 Research and development 172,000 252,000 General and administrative 304,000 475,000 Depreciation and amortization 25,000 54,000 Total operating costs and expenses 1,11500 1,715,000 Loss from operations (292,000 ) (360,000 ) Other income (expense): Interest and other income - 1,000 Interest expense (33,000 ) (20,000 ) Gain on sale of assets 1,000 - Total other expense, net (32,000 ) (19,000 ) Loss before income taxes (324,000 ) (379,000 ) Provision for income taxes - - Net loss $ (324,000 ) $ (379,000 ) Loss per common share: Basic $ (0.01 ) $ (0.01 ) Diluted $ (0.01 ) (0.01 ) Weighted average number of shares outstanding: Basic 33,761,000 32,495,000 Diluted 33,761,000 32,495,000 See accompanying notes to consolidated condensed financial statements 4
